UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6525



JOSUE EDMONDS,

                                              Petitioner - Appellant,

          versus


D. SCOTT DODRILL, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-175-5-BO)


Submitted:   August 9, 2001                 Decided:   August 15, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josue Edmonds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Josue Edmonds appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Edmonds v. Dodrill, No. CA-01-175-5-BO (E.D.N.C. filed

Mar. 6, 2001; entered Mar. 8, 2001).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                 2